             Case 3:21-mj-00006-KM Document 5 Filed 01/15/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA,

                                                        CRIMINAL NO. 3:21-MJ-6

        v.                                                (MEHALCHICK, M.J.)

 Andrew Wrigley,

                      Defendant



                                          ORDER

       NOW, this 15th day of January 2021, the above-named defendant having requested

an attorney without payment of fee, and having completed the required Financial Affidavit

(Form CJA 23) in support of said request, and having certified same to be correct;

       AND, the Court being satisfied that said individual neither is financially able to

obtain counsel nor is waiving the right to counsel;

       IT IS ORDERED THAT the Federal Public Defender for the Middle District of

Pennsylvania, 201 Lackawanna Avenue, Suite 317, Scranton, Pennsylvania 18503, be and

hereby is appointed to represent the defendant in all matters pertaining to the above-

captioned action.



Dated: January 15, 2021                        s/ Karoline Mehalchick
                                               KAROLINE MEHALCHICK
                                               Chief United States Magistrate Judge
